      Case: 4:20-cv-01156-MTS Doc. #: 6 Filed: 09/29/20 Page: 1 of 2 PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 KHALEA EDWARDS,                               )
 ARKAYLA HOWARD-TENNEY, and                    )
 NIDHI KRISHNAN,                               )
                                               )
          Plaintiffs,                          )
                                               )   Cause No.: 4:20-cv-1156-MTS
 v.                                            )
                                               )
 CITY OF FLORISSANT,                           )
 MISSOURI,                                     )
                                               )
          Defendant.                           )


                                 ENTRY OF APPEARANCE

         COMES NOW John M. Hessel of the law firm of Lewis Rice LLC and hereby enters his

appearance as counsel for Defendant City of Florissant, Missouri.



                                            Respectfully submitted,

                                            LEWIS RICE LLC

Dated: September 29, 2020            By:     /s/ John M. Hessel
                                            John M. Hessel, #26408MO
                                            600 Washington Avenue, Ste. 2500
                                            St. Louis, Missouri 63101
                                            Tel: (314) 444-7729
                                            Fax: (314) 612-7729
                                            jhessel@lewisrice.com

                                            Attorney for Defendant City of
                                            Florissant, Missouri
   Case: 4:20-cv-01156-MTS Doc. #: 6 Filed: 09/29/20 Page: 2 of 2 PageID #: 31




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing pleading was served by the Court’s electronic
filing system on this 29th day of September, 2020, on the counsel of record listed below.

 Lisa S. Hoppenjans                               Anthony E. Rothert
 FIRST AMENDMENT CLINIC                           ACLU OF MISSOURI FOUNDATION
 WASHINGTON UNIVERSITY IN ST. LOUIS               906 Olive Street
 SCHOOL OF LAW                                    Suite 1130
 Campus Box 1120                                  St. Louis, Missouri 63101
 One Brookings Drive                              E-Mail: arothert@aclu-mo.org
 St. Louis, Missouri 63130                        Attorney for Plaintiffs
 E-Mail: lhoppenjans@wustl.edu
 Attorney for Plaintiffs

 Gillian R. Wilcox, #61278(MO)
 ACLU OF MISSOURI FOUNDATION
 406 West 34th Street, Ste. 420
 Kansas City, Missouri 64111
 E-Mail: gwilcox@aclu-mo.org
 Attorney for Plaintiffs



                                             By: /s/   John M. Hessel
